In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-143 CR

____________________


KALVIN LOCKHART, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. CR-24898




MEMORANDUM OPINION
 Kalvin Lockhart entered a non-negotiated guilty plea to an indictment for the first
degree felony offense of aggravated robbery.  See Tex. Pen. Code Ann. § 29.03(a)(3)
(Vernon 2003).  The trial court convicted and sentenced Lockhart to twelve years of
confinement in the Texas Department of Criminal Justice, Correctional Institutions
Division.  The trial court certified that this is not a plea-bargain case, and the defendant
has the right of appeal.  See Tex. R. App. P. 25.2(d).  
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On June 16, 2005, Lockhart was
given an extension of time in which to file a pro se brief. We received no response from
the appellant.  
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2005). 
Lockhart signed a judicial confession.  He does not contest the voluntariness of his guilty
plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								____________________________
									STEVE McKEITHEN
									      Chief Justice

Submitted on October 10, 2005
Opinion Delivered October 26, 2005
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.